637 N.W.2d 570 (2002)
In re Petition for DISCIPLINARY ACTION AGAINST Samuel M. VAUGHT, an Attorney at Law of the State of Minnesota.
No. C9-98-1330.
Supreme Court of Minnesota.
January 7, 2002.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed an amended petition for revocation of probation and for further disciplinary action alleging that respondent Samuel M. Vaught has committed professional misconduct warranting public discipline, namely, engaging in a series of conflicts of interest, *571 failing to keep the required trust account books and records, misappropriation, failing to promptly return unearned fees, failing to seek court approval of a wrongful death settlement on behalf of minors and initially failing to cooperate with the discipline system in its investigation of a complaint filed against him in violation of Minn. R. Prof. Conduct 1.4, 1.7(b), 1.15, 1.16(d), 8.4(c) and 8.4(d).
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is an indefinite suspension with no right to apply for reinstatement for three years from the date of this order and payment of $900 in costs and disbursements pursuant to Rule 24, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
IT IS HEREBY ORDERED that respondent Samuel M. Vaught is hereby indefinitely suspended from the practice of law with no right to apply for reinstatement for three years from the date of this order. Respondent shall pay $900 in costs and disbursements under Rule 24, RLPR.
BY THE COURT:
PAUL H. ANDERSON Associate Justice.